McKAY, Circuit Judge.
The Mountain States Legal Foundation and the Rock Springs Grazing Association (collectively referred to hereinafter as “the Association”) brought this action on behalf of their members against the Secretary of the Interior and other government officials to compel them to manage the wild horse herds that roam public and private lands in an area of southwestern Wyoming known locally as the “checkerboard.”1 The checkerboard comprises over one million acres of generally high desert land and has been used by the Association since 1909 for the grazing of cattle. The lands involved in this case are in the Rock Springs District of the checkerboard, an area approximately 40 miles wide and 115 miles long. Record, vol. 1 at 17; Appellant’s Brief at 5-6. In this area of the checkerboard, the Association’s cattle roam freely on property owned by the Association and on the alternate sections of land owned by the federal government. Thousands of wild horses also roam these lands.
The Association sought a declaratory judgment that the Secretary had mismanaged the wild horses, and that the Secretary’s failure to remove wild horses from the Association’s lands was arbitrary and capricious. On this basis, the Association also sought a writ of mandamus to compel the Secretary to remove the wild horses from its lands and to reduce the size of the wild horse herds on adjacent public lands. The Association also sought damages under the Fifth Amendment for the alleged uncompensated taking of its lands. For this alleged taking, the Association sought to recover $500,000 from the Director of the Bureau of Land Management (“BLM”) and ten dollars from the United States.
The district court granted the Association’s petition for mandamus, dismissed the Association’s claim against the Director of the BLM, and granted summary judgment for the government on the Association’s Fifth Amendment takings claim. The Association appealed the dismissal of the claim against the Director and the grant of summary judgment. The government did not challenge the grant of mandamus on appeal. We affirmed the dismissal, but reversed and remanded the grant of summary judgment, holding that an unresolved factual issue precluded a summary determination of the takings claim. Mountain States Legal Foundation v. Clark, 740 F.2d 792 (10th Cir.1984), vacated sub nom. *1425Mountain States Legal Foundation v. Ho-del, 765 F.2d 1468 (10th Cir.1985).2 We granted the government’s petition for rehearing en banc to consider whether the Secretary’s failure to manage the wild horse herds, in accordance with the requirements of the Wild Free-Roaming Horses and Burros Act, 16 U.S.C. §§ 1331-1340 (1982), gives rise to a claim for a taking of the Association’s property under the Fifth Amendment. We also consider whether the trial court properly dismissed the Association’s claim against the Director of the BLM.
Wild horses and burros are the progeny of animals introduced to North America by early Spanish explorers. They once roamed the western rangelands in vast herds. But over time, desirable grazing land was fenced off for private use, while the animals were slaughtered for sport and profit. The herds began to dwindle, and the remaining animals were driven to marginal, inhospitable grazing areas. Alarmed at decline of these herds, Congress in 1971 enacted the Wild Free-Roaming Horses and Burros Act, 16 U.S.C. §§ 1331-1340 (1982), to protect the wild horses and burros from “capture, branding, harassment, or death.” Id. § 1331. According to congressional findings, these “living symbols of the historic and pioneer spirit of the West” had been cruelly slain, used for target practice, and harassed for sport. S.Rep. No. 242, 92d Cong., 1st Sess., reprinted in 1971 U.S. Code Cong. & Ad. News 2149, 2149. Congress also found that the wild horses and burros had been exploited by commercial hunters who sold them to slaughterhouses for the production of pet food and fertilizer. Id.; see also Johnston, The Fight to Save a Memory, 50 Texas L.Rev. 1055, 1056-57 (1972).
Established under authority granted Congress by the Property Clause of the Constitution,3 the Act declares wild horses and burros to be “an integral part of the natural system of the public lands,” 16 U.S.C. § 1331 (1982), and mandates that the animals be managed “as components of the public lands.” Id. § 1333(a). The Act directs the Secretary to protect and manage the wild horses and burros “in a manner that is designed to achieve and maintain a thriving natural ecological balance on the public lands.” Id. Section 1334 of the Act provides that, if wild horses or burros stray from public lands onto privately-owned land, the owner of such lands may inform a U.S. Marshal or an agent of the Secretary, who shall arrange to have them removed. Any person who “maliciously causes the death or harassment of any wild free-roaming horse or burro” is subject to criminal penalties. Id. § 1338(a)(3). The Department of the Interior has defined “malicious harassment” as
any intentional act which demonstrates a deliberate disregard for the well-being of wild free-roaming horses and burros and which creates the likelihood of injury, or is detrimental to normal behavior patterns of wild free-roaming horses and burros including feeding, watering, resting, and breeding. Such acts include, but are not limited to, unauthorized chasing, pursuing, herding, roping, or attempting to gather or catch wild free-roaming horses and burros.
43 C.F.R. § 4700.0-5(k) (1985).
The Association alleges that the Secretary has disregarded its repeated requests to remove wild horses from its lands, that it is prohibited by section 1338 of the Act from removing the wild horses itself, and that the wild horses grazing on its lands have eroded the topsoil and consumed vast quantities of forage and water. In support *1426of its Fifth Amendment claim, the Association argues that “it is the panoply of management responsibilities set forth in the Act and its regulations, including [section 1334], which ... subject the United States to liability due to its pervasive control over the horses’ existence.” Appellant’s Supp. Brief on Rehearing En Banc at 8 (emphasis added). In our prior opinion in this case, a panel of this court, with one judge dissenting, found that the government’s “complete and exclusive control” over wild horses made the Wild Free-Roaming Horses and Burros Act “unique” in the field of wildlife protection legislation. 740 F.2d at 794. This degree of control, the court said, was potentially “significant” in determining the government’s liability under the Fifth Amendment. Id. With the benefit of additional briefing and oral argument, it is now apparent to us that, in the area of wildlife protection legislation, there is nothing novel about the nature and degree of the government’s control over wild horses and burros.
At the outset, it is important to note that wild horses and burros are no less “wild” animals than are the grizzly bears that roam our national parks and forests. Indeed, in the definitional section of the Act, Congress has explicitly declared “all unbranded and unclaimed horses and burros on public lands” to be “wild horses and burros.” 16 U.S.C. § 1332(b) (1982) (emphasis added).4
It is well settled that wild animals are not the private property of those whose land they occupy, but are instead a sort of common property whose control and regulation are to be exercised “as a trust for the benefit of the people.” Geer v. Connecticut, 161 U.S. 519, 528-29, 16 S.Ct. 600, 604, 40 L.Ed. 793 (1896), overruled on other grounds, Hughes v. Oklahoma, 441 U.S. 322, 99 S.Ct. 1727, 60 L.Ed.2d 250 (1979).5 The governmental trust responsibility for wildlife is lodged initially in the states, but only “in so far as its exercise may not be incompatible with, or restrained by, the rights conveyed to the Federal government by the Constitution.” Id. at 528; see also Martin v. Lessee of Waddell, 41 U.S. (16 Pet.) 367, 410, 10 L.Ed. 997 (1842). Neither state nor federal authority over wildlife is premised upon any technical “ownership” of wildlife by the government. Although older decisions sometimes referred to government “ownership” of wildlife, that language has been deemed “a fiction expressive in legal shorthand of the importance to its people that a State have power to preserve and regulate the exploitation of an important resource.” Toomer v. Witsell, 334 U.S. 385, 402, 68 S.Ct. 1156, 1165, 92 L.Ed. 1460 (1948). As the Supreme Court declared, “[I]t is pure fantasy to talk of ‘owning’ wild fish, birds, or animals. Neither the States nor the Federal Government ... has title to these creatures until they are reduced to possession by skillful capture.” Douglas v. Seacoast Products, *1427Inc., 431 U.S. 265, 284, 97 S.Ct. 1740, 1751, 52 L.Ed.2d 304 (1977) (citing Missouri v. Holland, 252 U.S. 416, 434, 40 S.Ct. 382, 383, 64 L.Ed. 641 (1920)); Geer, 161 U.S. at 539-40, 16 S.Ct. at 608 (Field, J., dissenting). (Field, J., dissenting)).
In exercising their powers “to preserve and regulate the exploitation of an important resource,” both the state and federal6 governments have often enacted sweeping and comprehensive measures to control activities that may adversely affect wildlife. For example, the Marine Mammal Protection Act, 16 U.S.C. §§ 1361-1407 (1982 & Supp. II 1984), establishes plenary federal authority for the conservation of marine mammals and preempts entirely state laws pertaining to their taking. Id. § 1379(a).' While the Wild and Free-Roaming Horses and Burros Act makes it illegal to “maliciously” cause the death or harassment of a wild horse or burro, Id. § 1338(a)(3), the Marine Mammal Protection Act establishes a federal moratorium of indefinite duration against any “taking” of a marine mammal, a term defined to include harassing, hunting, capturing, or killing, whether done maliciously or not. Id. § 1362(12). Indeed, even unintentional, inadvertent takings that occur incidental to an otherwise lawful activity are strictly regulated and, for “depleted” marine mammal species, prohibited altogether. Id. § 1371(a)(4)(A), (5)(A). These prohibitions apply despite the fact that the hearty appetites of some marine mammal species for fish and shellfish often put them in conflict with human competitors for the same resource. Moreover, the mere presence of sea otters in an area may restrict the rights of oil companies or developers to exploit resources that would otherwise produce handsome returns. See H.R. Rep. No. 124, 99th Cong., 1st Sess. 16 (1985). Despite their losses, those individuals and corporations are prohibited from “taking” the otters, and they are unable to call upon the government to remove them — as a private landowner can do. when bothered by wild horses. See id. at 19.
Another wildlife species, the bald eagle, is protected not by one federal law, but by three: the Migratory Bird Treaty Act, 16 U.S.C. §§ 703-712 (1982), the Bald and Golden Eagle Protection Act, 16 U.S.C. §§ 668-668d (1982) and (in 48 states at least) the Endangered Species Act, 16 U.S.C. §§ 1531-1543 (1982 & Supp.1984). Together, these statutes authorize a degree of federal control at least as “complete and exclusive” as that provided by the Wild Free-Roaming Horses and Burros Act. Indeed, in many respects their commands are far more sweeping. For example, not only is it illegal under each of these laws to capture or kill bald eagles, but the Bald and Golden Eagle.Protection Act prohibits removing or destroying their nests or collecting their feathers. 16 U.S.C. § 668(a) (1982).7
In addition, the Endangered Species Act makes it illegal to “harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect” any endangered species or attempt to do so, again without regard to whether such actions are done maliciously. 16 U.S.C. §§ 1532(19), 1538(a) (1982). The prohibition against “harming” an endangered species is especially broad, having been construed to mean that one who maintains on his own land grazing animals that so modify natural habitat as to cause indirect injury to endangered species can be *1428required to remove those grazing animals from his land. Palila v. Hawaii Department of Land & Natural Resources, 471 F.Supp. 985, 995, 999 (D. Hawaii 1979), aff'd, 639 F.2d 495 (9th Cir.1981).8 Thus, even though eagles and other endangered species often prey on privately-owned livestock and poultry, the Endangered Species Act prohibits self-help measures which have the effect of “harming” such predators.
With respect to each of these federal wildlife protection statutes, the degree of governmental control over activities affecting the wildlife in question cannot be said to be different in character from that mandated by the Wild and Free-Roaming Horses and Burros Act. Indeed, in some of these examples, the governmental control over the wildlife is more pervasive, more sweeping, and more restrictive than that provided by the Wild Free-Roaming Horses and Burros Act.
Many state wildlife conservation laws provide similar, comprehensive control over activities affecting protected species. Most states, for example, have enacted endangered species laws containing prohibitions that parallel those contained in federal wildlife protection laws. See, e.g., Cal. Fish & Game Code §§ 2050-2098 (West 1984 & Supp.1986); Colo.Rev.Stat. §§ 33-2-101 to -108 (1984); Ga.Code Ann. §§ 27-3-130 to -132 (1986); Ill.Ann.Stat. ch. 8, §§ 331-341 (Smith-Hurd 1975 & Supp.1986); Ind.Code Ann. §§ 14-2-8.5-1 to -15 (Burns 1981 & Supp.1986); Iowa Code Ann. §§ 109A.1-10 (West 1984); Md.Nat.Res.Code Ann. §§ 10-2A-01 to -09 (1983 & Supp.1985); Neb.Rev. Stat. §§ 37-430 to -438 (1984).
The foregoing discussion demonstrates the fallacy in the Association’s argument that the wild horses are, in effect, instru-mentalities of the federal government whose presence constitutes a permanent governmental occupation of the Association’s property. In structure and purpose, the Wild Free-Roaming Horses and Burros Act is nothing more than a land-use regulation enacted by Congress to ensure the survival of a particular species of wildlife. It is not unique in its impact on private resource owners.
Of the courts that have considered whether damage to private property by *1429protected wildlife constitutes a “taking,” a clear majority have held that it does not and that the government thus does not owe compensation. The Court of Claims rejected such a claim for damage done to crops by geese protected under the Migratory Bird Treaty Act in Bishop v. United States, 126 F.Supp. 449, 452-53 (Ct.Cl. 1954), cert. denied, 349 U.S. 955, 75 S.Ct. 884, 99 L.Ed. 1279 (1955). The United States Court of Appeals for the Seventh Circuit rejected a similar claim under the Federal Tort Claims Act in Sickman v. United States, 184 F.2d 616 (7th Cir.1950), cert. denied, 341 U.S. 939, 71 S.Ct. 999, 95 L.Ed. 1366 (1951). Several state courts have also rejected claims for damage to property by wildlife protected under state laws. See, e.g., Jordan v. State, 681 P.2d 346, 350 n. 3 (Alaska App.1984) (defendants were not deprived of their property interest in a moose carcass by regulation prohibiting the killing of a bear that attacked the carcass because “their loss was incidental to the state regulation which was enacted to protect game”); Leger v. Louisiana Department of Wildlife & Fisheries, 306 So.2d 391 (La.Ct.App.), writ of review denied, 310 So.2d 640 (La.1975) (because wildlife is regulated by the state in its sovereign, as distinct from its propriety capacity, the state has no duty to control its movements or prevent it from damaging private property); Barrett v. State, 220 N.Y. 423, 116 N.E. 99 (N.Y.Ct.App.1917) (damage to timber by beavers not compensable because the state has a general right to protect wild animals as a matter of public interest, and incidental injury by them cannot be complained of; see also Collopy v. Wildlife Commission, Department of Natural Resources, 625 P.2d 994 (Colo.1981); Maitland v. People, 93 Colo. 59, 63, 23 P.2d 116, 117 (1933); Cooke v. State, 192 Wash. 602, 74 P.2d 199, 203 (1937); Platt v. Philbrick, 8 Cal.App.2d 27, 30, 47 P.2d 302, 304 (1935). But see State v. Herwig, 17 Wis.2d 442, 117 N.W.2d 335 (1962); Shellnut v. Arkansas State Game & Fish Commission, 222 Ark. 25, 258 S.W.2d 570 (1953).
The majority view that rejects takings claims for damage caused by protected wildlife is consistent with the Supreme Court precedent that controls our decision. In Andrus v. Allard, 444 U.S. 51, 100 S.Ct. 318, 62 L.Ed.2d 210 (1979), the Court clarified its stance on the takings clause:
Penn Central Transportation Co. v. New York City, 438 U.S. 104, 123-128 [98 S.Ct. 2646, 2658-2661, 57 L.Ed.2d 631] (1978), is our most recent exposition on the Takings Clause. That exposition need not be repeated at length here. Suffice it to say that government regulation — by definition — involves the adjustment of rights for the public good. Often this adjustment curtails some potential for the use or economic exploitation of private property. To require compensation in all such circumstances would effectively compel the government to regulate by purchase. “Government hardly could go on if to some extent values incident to property could not be diminished without paying for every such change in the general law.” Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 413 [43 S.Ct. 158, 159, 67 L.Ed. 322] (1922); see Penn Central, supra, at 124 [98 S.Ct. at 2659].
The Takings Clause, therefore, preserves governmental power to regulate, subject only to the dictates of “ ‘justice and fairness.’ ” Ibid.; see Goldblatt v. Hempstead, 369 U.S. 590, 594 [82 S.Ct. 987, 990, 8 L.Ed.2d 130] (1962). There is no abstract or fixed point at which judicial intervention under the Takings Clause becomes appropriate. Formulas and factors have been developed in a variety of settings. See Penn Central, supra, at 123-128 [98 S.Ct. at 2658-2661]. Resolution of each case, however, ultimately calls as much for the exercise of judgment as for the application of logic.
Id. at 65, 100 S.Ct. at 326; see Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 102 S.Ct. 3164, 73 L.Ed.2d 868 (1982). More recently, in Hodel v. Virginia Surface Mining & Reclamation Association, 452 U.S. 264, 101 S.Ct. 2352, 69 L.Ed.2d 1 (1981), overruled on other grounds, Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 105 S.Ct. 1005, 83 *1430L.Ed.2d 1016 (1985), the Court emphasized that, in cases involving alleged unconstitutional takings of private property, it
“has generally ‘been unable to develop any “set formula” for determining when “justice and fairness” require that economic injuries caused by public action be compensated by the government, rather than remain disproportionately concentrated on a few persons.’ Rather, it has examined the ‘taking’ question by engaging in essentially ad hoc, factual inquiries that have identified several factors— such as the economic impact of the regulation, its interference with reasonable investment backed expectations, and the character of the government action — that have particular significance.” Kaiser Aetna v. United States, 444 U.S. 164, 175 [100 S.Ct. 383, 390, 62 L.Ed.2d 332] (1979) (citations omitted).
Id. at 295, 101 S.Ct. at 2370.
In an unbroken line of cases, the Supreme Court has sustained land-use regulations that are reasonably related to the promotion of the public interest, consistently rejecting the notion that diminution in property value, standing alone, constitutes a taking under the Fifth Amendment. See, e.g., Goldblatt v. Town of Hempstead, 369 U.S. 590, 82 S.Ct. 987, 8 L.Ed.2d 130 (1962) (ordinance prohibiting excavation below certain level did not constitute a taking of land used for sand and gravel mining); Miller v. Schoene, 276 U.S. 272, 48 S.Ct. 246, 72 L.Ed. 568 (1928) (statute which mandates the destruction of red cedar trees in order to protect apple orchards held not to constitute a taking); Village of Euclid v. Ambler Realty Co., 272 U.S. 365, 47 S.Ct. 114, 71 L.Ed. 303 (1926) (enactment of zoning ordinance limiting uses of unimproved property reducing property’s value by seventy-five percent did not constitute a taking); Hadackeck v. Sebastian, 239 U.S. 394, 405, 36 S.Ct. 143, 60 L.Ed. 348 (1915) (ordinance precluding the manufacture of brick did not constitute a taking even though it reduced value of petitioner’s land to less than one-tenth its prior value). In the regulatory context, the Court has said, “the ‘taking’ issue ... is resolved by focusing on the uses the regulations permit.” Penn Central Transportation Co. v. New York City, 438 U.S. 104, 131, 98 S.Ct. 2646, 2662, 57 L.Ed.2d 631 (1978).
It is well settled that a land-use regulation may effect a taking if it “does not substantially advance legitimate state interests ... or denies an owner economically viable use of his land....” Agins v. City of Tiburon, 447 U.S. 255, 260, 100 S.Ct. 2138, 2141, 65 L.Ed.2d 106 (1980) (citations omitted). But in Kleppe v. New Mexico, 426 U.S. 529, 96 S.Ct. 2285, 49 L.Ed.2d 34 (1976), the Supreme Court recognized the important governmental interest in preserving wild horses and burros in their natural habitat, citing congressional findings that their preservation would “ ‘contribute to the diversity of life within the Nation and enrich the lives of the American people.’ ” Id. at 535, 96 S.Ct. at 2289 (citing 16 U.S.C. § 1331 (1970 ed., Supp. IV)). The provisions of the Wild Free-Roaming Horses and Burros Act advance this important governmental interest.
The Association has not argued, or even suggested that the Act deprives it of the “economically viable use” of its property. Rather, it contends that the consumption of forage by the wild horses, standing alone, requires the government to pay just compensation. In determining whether a particular land-use regulation deprives a property owner of the “economically viable use” of his land, the court must examine the impact of the regulation on the property as a whole. Penn Central, 438 U.S. at 130-31, 98 S.Ct. at 2662. The Ninth Circuit has explained:
[I]t is well settled that taking jurisprudence does not divide a single parcel into discrete segments or attempt to determine whether rights in a particular segment of a larger parcel have been entirely abrogated. The Supreme Court has long since rejected any contention that denial of the use of a portion of a parcel of property is so bound up with the investment-backed expectations of a claimant that government deprivation of the right to use a portion of the property in issue invariably constitutes a taking, irre*1431spective of the impact of the restriction on the value of the parcel as a whole. Penn Central, supra, 438 U.S. at 130, n. 27, 98 S.Ct. at 2662, n. 27.
MacLeod v. Santa Clara County, 749 F.2d 541, 547 (9th Cir.1984), cert. denied, — U.S. -, 105 S.Ct. 2705, 86 L.Ed.2d 721 (1985).
Considering the economic impact on the Association’s property as a whole, the Act does not interfere with the Association’s “distinct investment-back expectations” of using its property for grazing cattle. Nor does it impair the Association’s right to hold the property for investment purposes. See id. at 547 n. 7. Moreover, the Association has not been deprived of its “right to exclude” the wild horses and burros. See supra note 8 (discussion of right to fence property); Kaiser Aetna v. United States, 444 U.S. 164, 179-80, 100 S.Ct. 383, 392-93, 62 L.Ed.2d 332 (1979). Admittedly, the grazing habits of the wild horses have diminished the value of the Association’s property. But “a reduction in the value of property is not necessarily equated with a taking.” Allard, 444 U.S. at 66, 100 S.Ct. at 327. In this case, the reduction in the value of the property pales in comparison to that sustained in Village of Euclid, 272 U.S. at 384, 47 S.Ct. at 117 (75% of property value lost) and Hadacheck, 239 U.S. at 405, 36 S.Ct. at 143 (92.5% of property value lost).
Whether a particular land-use regulation gives rise to a taking under the Fifth Amendment is essentially an ad hoc inquiry. Although the economic burden imposed on the Association is significant, the Association has not even contended that it has been deprived of the “economically viable use” of its lands. In view of the important governmental interest involved here, we conclude that no taking has occurred and that the district court correctly granted summary judgment for the government. Because no taking occurred, we also affirm the trial court’s dismissal of the Association’s claim against the Director of the BLM.

. The "checkerboard” derives its name from the pattern of alternating sections of private and public land which it comprises. The checkerboard scheme of land ownership is a result of the Union Pacific Act passed in 1862. Under the Act, the Union Pacific Railroad Company was awarded the odd-numbered lots of public land along the railbed right-of-way as the company completed each mile of the transcontinental railroad. Today, more than half of the checkerboard remains under federal ownership, while the remainder is held privately.


. The panel opinion mistakenly affirmed the trial court’s "denial of damages against the Secretary." 740 F.2d at 795 (emphasis added). The Association did not seek damages from the Secretary of the Interior. Rather, it sought damages from the Director of the BLM. See Record, vol. 2, at 15-17 (Amended Complaint); vol. 3, at 516 (dismissal of Director from suit).


. The protection of the wild horses and burros on public lands was upheld as a proper exercise of congressional power under the Property Clause in Kleppe v. New Mexico, 426 U.S. 529, 96 S.Ct. 2285, 49 L.Ed.2d 34 (1976).


. When the United States Supreme Court considered and upheld the constitutionality of the Act in Kleppe v. New Mexico, 426 U.S. 529, 96 S.Ct. 2285, 49 L.Ed.2d 34 (1976), it decided the scope of the federal government’s authority over "wildlife" on federal lands and referred consistently throughout its opinion to "wildlife” rather than feral or domestic animals. The Court held that "the Property Clause also gives Congress the power to protect wildlife on the public lands, state law notwithstanding." 426 U.S. at 546, 96 S.Ct. at 2295 (emphasis added). The Court’s holding purported to extend to "wildlife" even though an amicus curiae brief filed in that case specifically drew the Court’s attention to the fact that the horses legislatively deemed wild in the Wild Free-Roaming Horses and Burros Act were in fact feral animals that either had themselves reverted to a wild state or were the progeny of horses that had done so. Brief of Amicus Curiae, International Association of Game, Fish and Conservation Commissioners on the Merits at 4-8, Kleppe v. New Mexico, 426 U.S. 529, 96 S.Ct. 2285, 49 L.Ed.2d 34 (1976). The amicus brief therefore urged the Supreme Court to limit its holding to feral animals and not to address more broadly the question of federal authority over wildlife on federal lands. Id. at 4-13. This the Supreme Court declined to do, thus implicitly accepting Congress' determination to treat the horses as wild. Cf. Key v. State, 215 Tenn. 136, 144, 384 S.W.2d 22, 26 (1964) (feral hogs are wildlife protected by the laws of the state).


. Hughes overruled the narrow holding of Geer by rejecting the view that a state, without violating the Commerce Clause of the Constitution, may prohibit the export of wildlife lawfully taken within the state.


. Federal authority for the conservation of wildlife has been upheld under the Constitution’s treaty-making power, Missouri v. Holland, 252 U.S. 416, 40 S.Ct. 382, 64 L.Ed. 641 (1920), commerce power, Douglas v. Seacoast Products, Inc., 431 U.S. 265, 97 S.Ct. 1740, 52 L.Ed.2d 304 (1977), and property power, Kleppe v. New Mexico, 426 U.S. 529, 96 S.Ct. 2285, 49 L.Ed.2d 34 (1976).


. The Bald and Golden Eagle Protection Act was amended in 1978 to authorize the Secretary of the Interior to issue regulations permitting “the taking of golden eagle nests which interfere with resource development or recovery operations.” 16 U.S.C. § 668a (1982). No such authority exists with respect to bald eagle nests, however, whether they interfere with resource development or recovery operations and whether they occur on public or private lands. Bald eagles may not be taken unless the Secretary of the Interior specifically issues a permit. Id.


. The Endangered Species Act authorizes as an affirmative defense to prosecutions for violations of that Act that the defendant acted to protect himself or another person from bodily harm. 16 U.S.C. § 1540(a)(3), (b)(3) (1982). No similar statutory defense exculpates actions to protect property. Several state courts have held that, as a matter of state constitutional law, a person may kill wildlife contrary to the state’s conservation laws where such action is necessary to protect his property. See, e.g., Cross v. State, 370 P.2d 371 (Wyo.1962). No case has yet addressed whether a similar right exists under the United States Constitution, though the bodily injury defense contained in the Endangered Species Act suggests a congressional view that it does not.
Because the Wild Free-Roaming Horses and Burros Act only prohibits the harassment of wild horses when it is done "maliciously," 16 U.S.C. § 1338(a)(3) (1982), it is not clear that the appellants are completely prevented from taking measures to protect their forage from wild horses without running afoul of the proscriptions of the Act. For example, neither Wyoming nor federal law prohibits the Association from fencing out wild horses and burros. In Anthony Wilkinson Livestock Co. v. McIlquam, 14 Wyo. 209, 83 P. 364 (1905), the court upheld a landowner’s right to erect a lawful fence to keep out his neighbor's trespassing cattle. Although the fence cut off the neighbor’s access to public grazing lands, the court concluded that
so far as the mere right to build fences on his land is concerned, [a landowner] is not prohibited by any law or rule that we are aware of from building a fence along one, or two, or three sides of his premises, or through the center thereof, or upon any other part of his land, if he so chooses, unless by so doing he invades some right of another, or violates some public statute.
Id. at 223, 83 P. at 369. In Camfield v. United States, 167 U.S. 518, 17 S.Ct. 864, 42 L.Ed. 260 (1897), the Supreme Court addressed the right of a landowner to enclose his property when it lies in a checkerboard arrangement with public land. In that case, the government maintained that a private landholder could not fence in his odd-numbered lots since to do so would also enclose the even-numbered federal lots. Rejecting the government’s argument, the court observed that
this was a contingency which the government was bound to contemplate in giving away the odd-numbered sections. So long as the individual proprietor confines his inclosure to his own land, the government has no right to complain, since he is entitled to the complete and exclusive enjoyment of it____
Id. at 528, 17 S.Ct. at 868.